Case: 20-10035-BAH Doc #: 28 Filed: 06/16/20 Desc: Main Document              Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

            IN RE: Alexander Pichardo,                        Case #20-10035-BAH
                               Debtor.                        Chapter 13

           ORDER CONFIRMING DEBTOR’S AMENDED CHAPTER 13 PLAN
                           DATED MAY 15, 2020
                                 AND
              ORDER SETTING DEADLINES FOR CERTAIN ACTIONS

     After notice and due consideration regarding the confirmation of the debtor’s
     Amended Chapter 13 Plan, the Court finds that the Amended Plan complies with
     all provisions of the United States Bankruptcy Code and that it is in the best
     interests of all creditors, the Debtors and the estate.

             It is hereby ORDERED that the debtor’s Amended Chapter 13 Plan dated
     May 15, 2020 is confirmed as filed or as modified at the plan confirmation
     hearing, subject to (i) resolution of actions to determine the avoidability, priority,
     or extent of liens, (ii) resolution of all disputes over the amount and allowance of
     claims entitled to priority, (iii) resolution of actions to determine the allowed
     amount of secured claims, and (iv) resolution of all objections to claims. Terms
     of the debtor’s Amended Plan not expressly modified by this order are
     incorporated in this order and made a part hereof by reference.

     I. The Court retains jurisdiction to make such other and further orders as
     may be necessary or appropriate to effectuate the plan and this order.

        A. The debtor shall make payments in the amount of $613.60 per month for 3
        months, followed by payments of $704.60 per month for the remaining 57
        months, commencing February 9, 2020. The total of all Plan payments will be
        $42,003.00. In addition, any annual tax refunds received in excess of
        $1,200.00 shall be remitted to the Chapter 13 Trustee as additional Plan
        payments.

        B. The Amended Plan is confirmed on an interim basis, and in due course an
        Objection to Certain Claims and Motion for Authorization to Pay Certain
        Claims will be filed which will authorize payments to creditors. The amount
        available for allowed unsecured claimants will be determined following notice
        and hearing after the bar date for filing claims has passed.
Case: 20-10035-BAH Doc #: 28 Filed: 06/16/20 Desc: Main Document           Page 2 of 3


        C. The priority, secured, and administrative claims as of the date of
           this Order are as follows:
           1. Attorney Gregory Kalpakgian (priority attorney fee
                 claim; subject to approval of the Court)             1,000.00
           2. Home Point Financial Corporation (secured
                 residential first mortgage arrearage claim;
                 per Proof of Claim)                                 35,196.00
           3. Hanscom Federal Credit Union, secured vehicle
                loan arrearage claim; per Proof of Claim)               110.00
           4. Comenity Bank/GFS/Resurgent Capital Services
                (modified secured claim; see Special Provisions
                below)                                                1,475.00
           5. Chapter 13 Trustee fees and expenses                    4,200.30

        D. Secured claims with regularly scheduled payments to be made
           directly by the debtor:

           Home Point Financial Corporation; residential first mortgage re:

                           6 Pond Drive
                           Manchester, New Hampshire

           Hanscom Federal Credit Union; secured vehicle loan re:

                           2015 Yamaha Bolt Motorcycle

     ll. Special Provisions:

        1. The secured claim regarding the jewelry held by Comenity
           Bank/GFS/Resurgent Capital Services will be modified. The debtor will
           pay its secured claim of $1,475.00 with 0% interest over 60 months, for
           total payments of $1,475.00.

     Ill. It is FURTHER ORDERED as follows:

        A. If the Amended Plan contemplates litigation or the sale of assets as a
        source of funding, the debtor shall file application(s) to employ the necessary
        professionals within 30 days of the date of this order.

        B. As soon as practicable after the claims bar date, but no later than 90 days
        thereafter, the Trustee shall file an Objection to Certain Claims and Motion for
        Authorization to Pay Certain Claims and, if warranted, a Motion to Avoid
        Judicial Liens. Upon entry of an Order on such motion(s), the Plan shall be
        deemed amended to conform to the Order. Failure to file a motion seeking
        avoidance of judicial liens within the time provided by this paragraph does not
        bar such a motion at a later time.
Case: 20-10035-BAH Doc #: 28 Filed: 06/16/20 Desc: Main Document            Page 3 of 3



        C. Except as otherwise addressed in the Objection to Certain Claims and
        Motion for Authorization to Pay Certain Claims, all objections to claims, all
        actions to determine the avoidability, priority or extent of liens, all actions
        concerning the allowance or amount of claims entitled to priority under Sec.
        507, and all actions to determine value of collateral pursuant to Sec. 506,
        shall be filed no later than 30 days after the Objection to Certain Claims and
        Motion for Authorization to Pay Certain Claims is filed.

           ORDER:

               After due consideration, the debtor’s Amended Plan dated May 15,
     2020 is hereby confirmed.

               June 16, 2020                       /s/ Bruce A. Harwood
     Date: _________________________              _________________________
                                                  Bruce A. Harwood
                                                  Chief Bankruptcy Judge
